    JURISDICTIONS WHERE KRISTEN MONSELL IS ADMITTED TO
              PRACTICE AND YEAR OF ADMISSION


      Jurisdiction                       Address                 Year Admitted

    Oregon State Bar          16037 SW Upper Boones Ferry Rd         2009
                                     Tigard, OR 97224


   California State Bar            180 Howard Street                 2015
                                San Francisco, CA 94105


U.S. District Court for the   Mark O. Hatfield U.S. Courthouse       2012
   District of Oregon              1000 S.W. Third Ave.
                                    Portland, OR 97204


U.S. District Court for the     First Street U.S. Courthouse
   Central District of          350 W 1st Street, Suite 4311         2016
       California                 Los Angeles, CA 90012


U.S. District Court for the     Phillip Burton Federal Bldg.
   Northern District of           450 Golden Gate Ave.,              2017
       California                        Box 36060
                                 San Francisco, CA 94102


U.S. Court of Appeals for      James R. Browning Courthouse
    the Ninth Circuit                 95 Seventh Street              2013
                                  San Francisco, CA 94103


U.S. Court of Appeals for          600 S. Maestri Place
     the Fifth Circuit                  Suite 115                    2018
                                  New Orleans, LA 70130




      Case 3:19-cv-00238-SLG Document 5-1 Filed 09/04/19 Page 1 of 1
